Case 1:19-cv-00130-SPW-TJC Document 80 Filed 09/29/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

MONTANA ENVIRONMENTAL
INFORMATION CENTER, INDIAN
PEOPLE’S ACTION, 350
MONTANA, SIERRA CLUB,
WILDEARTH GUARDIANS,

Plaintiffs,
VS.

DAVID BERNHARDT, et al.,

Defendants,
and
WESTMORELAND ROSEBUD
MINING LLC,
Intervenor.

 

 

CV 19-130-BLG-SPW

ORDER

Before the Court is the International Union of Operating Engineers, Local

400’s (“The Union”) Motion to Intervene (Doc. 69), filed on September 16, 2020.

All parties were required to respond to the Motion by September 24, 2020.

Plaintiffs filed a response on September 23, 2020 and indicated they took no
Case 1:19-cv-00130-SPW-TJC Document 80 Filed 09/29/20 Page 2 of 2

position on the intervention. Therefore, upon the Union’s Motion and for good
cause being shown,

['T IS HEREBY ORDERED that the Union shall be permitted to intervene in
the above-captioned matter and shall file a Response to Plaintiffs’ Motion for
Preliminary Injunction (Doc. 62) on or before Friday, October 9, 2020.

Pf IS FURTHER ORDERED that Plaintiffs shall file their reply in support
of their Motion for Preliminary Injunction (Doc. 62) on or before Friday, October
23, 2020.

9 Qf
DATED this -2”’ day of September 2020.
/

4 4
Aj 4
f é i “? : fo

cP fy oon
fe ee ee a ae
cg mee fn OD PE Cat

‘SUSAN P. WATTERS
United States District Judge

;
Le et gpg?
